Citation Nr: 1708371	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder claimed as left knee cysts.

2.  Entitlement to service connection for degenerative disc disease (DDD) L4-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972 and from September 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in April 2012, the Veteran perfected his appeal by filing a Form 9 that requested a Board hearing.  Subsequently, in August 2014 a notification was sent to schedule the hearing.  Upon certification to the Board the file contained no documentation as to whether the hearing had been held or the Veteran withdrew his hearing request.  In January 2017, the Veteran was contacted to address the hearing matter and he responded that he did not want a hearing and his request should be considered withdrawn.  Therefore, the Board will proceed with adjudication of the claim.


FINDINGS OF FACT

1.  The weight of evidence is against a finding that the Veteran's left knee disorder had its onset during military service or is otherwise related to such service.

2.  Resolving doubt in his favor, the Veteran's degenerative disc disease (DDD) L4-S1 is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, claimed as left knee cysts, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for degenerative disc disease (DDD) L4-S1 have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2016).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in August 2009.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded a VA examination in January 2010.  The examiner provided a medical opinion considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background Left Knee

Service treatment records (STRs) from December 1970 to August 1977, reveal that the Veteran sought treatment for his left knee during service after a training accident during boot camp.  Specifically, in January 1971 treatment records show that the Veteran had pain in his left leg for three days.  Left knee pain was also noted.  The examiner observed mild effusion on the left leg.  Another January 1971 treatment record reflects left leg pain.  At that time, the Veteran was prescribed an ace wrap and bed rest for twenty-four hours.  In August of 1972, the Veteran continued to complain of left knee pain following the accident during boot camp.  He treated his knee with heat and ice for relief.  Upon examination, range of motion was normal, ligament elasticity was good for both knees and there was no instability.  In May 1975, he sought treatment for pain in the left patella stating the pain had been ongoing for approximately a year after the trauma of dangling from one leg on an obstacle course.  The knee occasionally ached with some swelling and the Veteran described the knee as at times feeling like "something pulling loose."  Clinical observation described left knee tenderness, no crepitus over patella, no evidence of interrupted ligament damage, and no evidence of ligament elasticity.  

In September 1976, STRs reveal that the Veteran had a sebaceous cyst on his left lateral knee.  An excision of the cyst was performed in September 1976. Following the cyst removal there were no additional treatments for the knee annoted in his STRs.  An August 1977 separation examination showed no objective findings with regard to his left knee or lower extremities.  In addition, the accompanying report of medical history annotated swollen joints, but did not specifically cite left knee abnormalities.

Following service, private treatment records from February 2002 to August 2009 reflect continued treatment for the knees.  Specifically, in October 2008 the Veteran reported that he had experienced persistent aching leg pain, including the knees, for approximately fifteen years.  A nerve conduction study was done in October 2008 to determine if peripheral neuropathy was the cause of the pain.  The study found no electrophysiological evidence of lumbosacral plexopahty or peripheral neuropathy. Rather, bilateral radiculopathy was shown.

In March 2010, private treatment records from Dr. N found there that there was mild crepitance in the knee, although the record did not disclose which knee or whether both knees were impacted.  There was no edema, cyanosis or clubbing noted.  See August 2009 to April 2010 Dr. N Private Treatment.

In January 2010, the Veteran was afforded a VA examination.  The examiner annotated the in-service cyst removal in September 1976 and noted no new injury, recent injury, trauma, or locking in the claims file.  The Veteran asserted that his left knee pain had been constant since boot camp and was getting progressively worse, with instability once every three months.  The examiner found that there were no objective findings to support a current diagnosis for the left knee.  There was an incidental finding of benign lipoma left lower leg not involving the left knee joint.  Moreover, there was no medical documentation to support a continuity of care or chronicity theory of disability.  The examiner concluded that it was less likely as not that the claimed left knee disorder was the same as or was a result of the in-service injury.  

Analysis

The criteria for service connection for a left knee disorder claimed as left knee cysts have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

At the outset, the Board observes that the evidence of record, as detailed in pertinent part above, fails to establish a chronic disability of the left knee at any time during the claims period.  It is acknowledged that there was an in-service injury and excision of a cyst on the left knee, but there is no recorded residual effects following the excision.  The separation examination was objectively normal.  After discharge, the Veteran sought treatment but no diagnosis specific to the left knee was rendered.  Indeed, the Veteran's complaints as reflected in the clinical records appear to involve the leg generally, and not specifically the knee; moreover, the complaints reference bilateral pain.  

The lack of a diagnosis specific to the left knee was further confirmed by the January 2010 VA examiner, who found no objective findings to support a left knee disorder.

The Board notes that service connection may not be granted in the absence of a current disability shown at some time during the claims period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the clinical record fails to demonstrate a current left knee disability.

The Board recognizes the Veteran's belief that he has a left knee disability due to his active service.  In this regard, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact.

In this case, the lay evidence is insufficient to establish a diagnosis of a left knee disability, as none of the factors set forth above have been satisfied.  While the Veteran is competent to report observable symptoms such as pain in his left knee, pain alone does not constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board further notes that statements of support provided by another sailor who attended boot camp with the Veteran and a statement by a fellow co-worker were considered in the analysis.  See April 2010 GS Third Party Statement; March 2013 JRM Third Party Statement.  Regarding the statement from the service member, there is no dispute that the Veteran was experiencing left leg and knee pain during active duty, as this is documented in his service treatment records.  However, to establish service connection it must be shown that a current disorder is related to such in-service complaints, or alternatively, that such complaints have been continuous since that time.  The service member's lay statement is simply not responsive to either of these inquiries.  The statement from GS could potentially support a finding of continuity if a left knee disability has been shown to exist at some point during the claim period.  However, as discussed above, the weight of the evidence is against a finding of current disability here.  To the extent that the Veteran has experienced left knee pain, neither he nor the other lay affiants have the expertise to establish a diagnosis of left knee disability.   See Jandreau.      

As no current left knee disability is shown, the claim for service connection must be denied.  The preponderance of the evidence is against the claim and thus the benefit-of the-doubt rule is not for application.  38 C.F.R. § 3.102.

Factual Background DDD L4-S1

The Veteran asserts that he injured his back during service while climbing on an obstacle course during boot camp.  He sought treatment for his back in February 1977.  See December 1970 to August 1977 Service Treatment Records.  The Veteran reported mid-back pain generalized right side for approximately two days.  The onset of the back pain occurred after he threw a Frisbee.  At separation in February 1977 there were no objective medical findings with regard to the Veteran's back or upper extremities.  

Following service, private treatment records reveal the Veteran reported ongoing issues with having back pain.  See February 2002 to August 2009 Private Treatment; October 2008 to March 2009 Private Treatment (Dr. P).  Specifically, treatment records in February 2008 reflect complaints of back pain, which resulted in the Veteran undergoing magnetic resonance imaging (MRI) for his back in October 2008.  The MRI showed levoscoliosis and mild to moderate lumbar spondylosis with chronic DDD noted at L1/L2 and L4/L5 along with a lesser degree at L5-S1.  There was also multiple level facet joint degeneration and inflammation.  Finally, there was no definite spinal stenosis or disc herniation.  In addition, to the MRI for his back the Veteran also underwent a nerve conduction study, which was an abnormal study with electrophysiological evidence of chronic L5 radiculopathy in both legs.  The nerve study did not find evidence of plexopathy or peripheral neuropathy.  

In March 2009, the Veteran experienced back pain, which prevented him from working for one month.  See October 2008 to March 2009 Private Treatment (Dr. Pan).  He treated with Flexeril and Ultramin, but asserted both medications were not providing relief.

The Veteran began receiving lumbar facet injections at L3-L4, L4-5, and L5-S1 in April 2010.  See August 2009 to April 2010 Private Treatment (Dr. N).

In January 2010, the Veteran was afforded a VA examination.  The examiner reviewed the medical history and diagnosed degenerative lumbar disc disease.  The Veteran related that he had ongoing back pain since the in-service training accident, but did not seek treatment until approximately 2000.  The examiner observed no definite spinal stenosis, disc herniation, polyneuropathy or radiculopathy.  He opined that there were no objective findings of radiculopathy claimed as low back pain to support continuity of care or chronicity disability.  He concluded it was less likely as not that the claimed back disorder was the same or was a result of the in-service injury.

Analysis

The criteria for service connection for degenerative disc disease (DDD) L4-S1 have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

At the outset, the Board notes that degenerative changes signify arthritis and thus presumptive provisions under 38 C.F.R. § 3.309(a), for chronic diseases, apply.  As no degenerative changes within the first post-service year, an award of presumptive service connection is not warranted.  The Board further notes that as a chronic disease, service connection can potentially be awarded here solely on the basis of evidence showing continuity of symptomatology.

In the instant case, there is no post-service treatment until approximately 2002, several decades following service.  However, an absence of documented treatment alone cannot be the basis for a denial of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran's statements are consistent that he has experienced ongoing back pain after separation from service.  During the January 2010 VA examination he expressly stated that he had experienced back pain since the in-service injury, but he did not seek treatment till approximately 2000.  His statements at the examination were consistent with his October 2008 treatment notes where he indicated he had experienced pain for fifteen years.  Thus, his clinical records support his assertions.  Moreover, while the Board recognizes that a 15-year history of pain prior to 2008 would place an onset of symptoms around 1993, still well after service, other evidence indicates symptoms earlier than this timeframe, as discussed below.

A third party statement by a fellow co-worker, GS, corroborates the Veteran's statements with regard to his back disorder being chronic following service.  See April 2010 GS Third Party Statement.  In his statement, GS asserted that prior to being hired in 1988 the Veteran told his potential future employer that he had knee and back problems from his service in the Navy.  Moreover, GS went on to describe his observations of the Veteran while working a construction position.  Specifically GS recalled that the Veteran was in apparent discomfort when working on his hands and knees.  

The Board finds that GS is competent to report the observable symptoms of the Veteran.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board finds the statements from GS and the Veteran highly credible and gives them both great weight.  In this instance, the Veteran was forthright with a future employer about his potential disorder, which could have impacted his ability to have been hired for a labor intensive position.  The chronology of the Veteran being hired in 1988 is consistent with his statements that he was experiencing ongoing back pain prior to seeking treatment in early 2000.  In addition, GS describes the physical difficulties the Veteran had while attempting to perform his construction job responsibilities.  

In sum, the evidence is in equipoise as to the question of continuous symptoms.  Again, service connection may be awarded solely on this basis in the case of a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while a negative opinion is of record, nexus evidence is not necessary to establish service connection in this case, thus, the negative opinion is not fatal to the claim and service connection is granted.







ORDER

Service connection for a left knee disorder claimed as left knee cysts is denied.

Service connection for degenerative disc disease (DDD) L4-S1is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


